Citation Nr: 1410337	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD with depressive disorder and assigned an initial rating of 30 percent from September 28, 2006.

In an October 2011 decision the Board granted that disability a rating of 50 percent effective from September 28, 2006.  

The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 decision the Court set aside the Board's October 2011 decision and remanded the matter for further proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2013 decision the Court concluded that the Board did not properly assess the disability level of the Veteran's service-connected psychiatric disability and did not provide an adequate statement of the reasons or bases for its decisions, and on that basis remanded the case to the Board.

Prior to adjudication in this matter, a remand is necessary for the following reasons.  The only VA examination conducted regarding this matter was in July 2007, about seven years ago which was, in the main, conducted for the purpose of evaluating the Veteran's claim of service connection for PTSD.  

At that time the examiner's findings included a Global Assessment of Functioning (GAF) score of 54, which reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A recent private psychiatric consultation report of January 2014 contains a GAF score of 42, which reflects serious symptoms or serious impairment in social, occupational, or school functioning.  Id.  

On comparing these GAF scores and other clinical evidence, it appears that the Veteran's psychiatric condition due to his service-connected PTSD with depressive disorder may have worsened over the almost seven years since the last VA examination in 2007.  

Given the lack of any recent VA examination findings necessary to evaluate the current condition of the Veteran's PTSD with depressive disorder, and the evidentiary indications that the disability may have worsened since the last VA examination in 2007, the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186  (1995). 

VA treatment records on file are dated from September 2006 to November 2009.  The record suggests that the Veteran has ongoing treatment through VA and any such records not on file must be obtained prior to any VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his PTSD with depressive disorder.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified, including all VA treatment records dated since November 2009. 

2.  After completing the above, schedule the Veteran for a psychiatric examination to determine the nature, extent and severity of the Veteran's service-connected PTSD with depressive disorder, and the impact of that disability on his occupational functioning and daily activities.

The examiner must be provided with and review the entire claim file and any other pertinent records otherwise in the custody of VA including in electronic database form.  The examiner must elicit from the Veteran a narrative of all of the relevant symptoms associated with his PTSD with depressive disorder.  

The examiner must perform all indicated tests, studies, and mental status examination necessary for a complete evaluation of the service-connected PTSD with depressive disorder; report all pertinent findings; and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  

The examiner must identify all of the Veteran's psychiatric symptoms; indicate the frequency, severity, or duration of those symptoms; and opine as to the extent to which the PTSD with depressive disorder impacts on his ability to work.  In this regard the examiner must comment on findings in the private medical consultation report  on file received in January 2014 from Marcia Smith, Ph.D. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  


3.  Then, adjudicate the claim on appeal.  If the benefit sought is denied,  provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


